  Case 0:17-cv-60533-JEM Document 217-8 Entered on FLSD Docket 08/02/2019 Page 1 of 2

                                    AMLONG & AMLONG, P.A.
                                         500 Northeast Fourth Street
                                       Fort Lauderdale, FL 33301-1154
                                          (954)462-1983 Telephone
                                           (954)523-3192 Facsimile



                                              May 16, 2016

                                                                           Billed through   05/16/2016
Patterson, Scott                                                         Invoice Number          21813




PATTERSON, SCOTT vs. American Airline (WRA)(HOUR)(T/E)
002219 00000    HOUR

Balance forward as of bill dated      01/01/1900                           $0.00
Payments received since last bill                                          $0.00
                                                                -----------------
Net balance forward                                                        $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/14/16 WRA    Phone conference with client re: need for
                expedited USSERA complaint, FAA clernance
03/29/16 WRA    Conference with Scott , FIrst Officer with
                American Airlines (referred by Cindy Beyer)
                re: USERRA and ADA discrimination
04/12/16 WRA    Phone conference with Glenn R. Caddy,
                Ph.D., re: American Airline Pilot's
                neuropsychologist's evaluation of client
04/13/16 WRA    Receive and review correspondence from Dr.
                Caddy re: e-mail he propose to send to
                California neuropsychologist (Patterson)
04/13/16 WRA    Phone conference with Glenn R. Caddy re:
                Scott Patterson re: clinical interview
04/22/16 WRA    Receive and review correspondence from
                client, from his union lawyer to client and
                between the client and the AA psychologist
04/22/16 WRA    Phone conference with Glenn R. Caddy,
                Ph.D., re: obtaining records from California
                neuropsychologist
04/23/16 WRA    Receive and review correspondence from Ed
                Bercaw, Ph.D., re: he will send records,
                underlying data to WRA and Dr. Caddy
04/27/16 WRA    Receive and review correspondence from
                client re: neuropsychological evaluation;
                phone call with client
05/01/16 WRA    Phone conference with Glenn r. Caddy,
                Ph.D. and client re: Dr. Caddy's
                psychological report
05/03/16 WRA    Phone conference with client re:; AA's
                neuro-psychology
05/04/16 WRA    Phone conference with Glenn R. Caddy,
                Ph.D. re: his evaluation of client
05/12/16 WRA    Receive and review correspondence from

                          ATTACHMENT 8
  Case 0:17-cv-60533-JEM Document 217-8 Entered on FLSD Docket 08/02/2019 Page 2 of 2
PATTERSON vs. American Airline                 Invoice No. 21813                                        Page 2
                         client re: his correspondence, conversations
                         with Union, Capt. Stillhouse and termination
                         / demotions of his antagonists

           Total fees for this matter




BILLING SUMMARY

           Amlong, William R.


                                          TOTAL FEES
                               TOTAL DISBURSEMENTS
                                LESS PREPAID AMOUNT

                      TOTAL CHARGES FOR THIS BILL
                            NET BALANCE FORWARD

                         PLEASE PAY THIS AMOUNT




  Please notify us within 10 days of any questions or dispute with this bill. Otherwise, we will
                   assume you agree that these charges are fair and correct.
=================================================================================================================
                        Additional costs, if any, will be billed separately.
    We now accept MasterCard, Visa, Discover and American Express as form of payment.
   To make a payment, please visit our website, www.TheAmlongFirm.com and click on the
 "Contact Us" in the lower right hand corner of the homepage. The "CLICK TO PAY" option will
                         appear at the bottom of the resulting window.
